The plaintiff in this action (appellee here) relies for recovery upon what is referred to as a lease contract appearing in the form of a letter, as shown in the foregoing statement of the case. The term of the lease was so long as the house remains upon the land described, which is of course a most indefinite period. There is no provision for any periodical payment of rent, as no rent was charged. If this instrument, therefore, is to be construed as a lease, *Page 325 
then it is so uncertain and indefinite as to its terms as to create a tenancy at will between the parties under the decision of Hunnicut v. Head, 179 Ala. 567, 60 So. 831, and authorities there cited. See, also, 24 Cyc. 1038.
The only remaining question is whether the proof suffices to show that such a tenancy has been terminated. The actual possession of the seed house has all along been in Lammon Bros., the owners of the fee. The proof shows that the house was erected in furtherance of the contractual relation existing between the parties for the purchase of cotton seed, and this relation had terminated, and the defendant given sufficient notice to the plaintiff that it could no longer occupy the space upon which the house was located. Cook v. Cook, 28 Ala. 660. If it be contended that the contract is still in force because of the fact that the house has not been removed from the land, such contention is fully met by the proof, which, practically without dispute, discloses that the defendants offered, not only to let the plaintiff move the house, but to themselves move it for the plaintiff. If any such condition was therefore necessary, this would suffice to establish a complete waiver thereof. See 24 Cyc. 1334-1338. Such, therefore, being the relation between the parties, and the tenancy at will having terminated, the plaintiff was not entitled to recover, and the court below erred in the judgment rendered.
We find nothing in any of the provisions of section 4732, Code 1907, which, under the circumstances here disclosed and the contract here involved, in our opinion, at all militates against the conclusion here reached. The judgment will therefore be reversed, and one here rendered in favor of the defendant.
Reversed and rendered.
ANDERSON, C. J., and SAYRE, SOMERVILLE, THOMAS, and BROWN, JJ., concur.
McCLELLAN, J., concurs in result.